MOJO REPUBLIK MGR INT: Advertising/ Service Agreement 07/30/2008 SALES PERSON(S): PARTIES: Pursuant to this agreement MOJOREPUBLIK.COM, which is owned by MojoRepublik, LLC and “Advertiser”, also known as Laced, of: 4040 Schiff Dr. Las Vegas 89103, Advertiser agrees to pay to MojoRepublik, LLC the amount of $400 each month for a total of three (3) months following the service of scope, fees, service terms and payment terms set within this agreement: 1.0 Service Scope: Employ a 360° Brand-Awareness program, which includes: - Photo Gallery/ Photo Card Sponsorship (consumer-direct marketing) - Site Banner Advertising (product/brand placement, brand alignment) - Content Sponsorship (product/brand placement, brand alignment) - Event Sponsorship (consumer-direct marketing) 2.0 Fees: ITEM/SERVICE QTY RATE/WK (13WKS) RATE/WK (26WKS) COST Site Wide Skin $ 1500.00 $ 1250.00 Right Column $ 450.00 $ 340.00 SkyBox $ 550.00 $ 415.00 Daily Mojo $ 50.00 $ 35.00 Featured Article(s) $ 100.00 $ 75.00 Featured Video Segment(s) $ 500.00 $ 375.00 Newsletter Skin $ 650.00 $ 500.00 Newsletter Center Banner $ 350.00 $ 265.00 Newsletter Right Column $ 450.00 $ 340.00 Photo Gallery Sponsorship (per Gallery) 1x13 $ 100.00 $ 75.00 1300 Subtotal Editorial Discount (30%) Discount- Subtotal 1300 Tax 7.75 $ - Total $ 0.00 CUST INT: SN MOJO REPUBLIK MGR INT: Advertising/ Service Agreement 07/25/2008 3.0 PAYMENT TERMS: Based on a 13() week agreement, starting the date of this signed agreement the weekly fees total, in four (4) week increments, the amount of $400 will be due-in-full at the start of service 08/25/08, and then the 1st of each month preceding the month which all services will be rendered to the advertiser.
